14‐1976‐cr (L) 
     United States v. Lisi 
      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                                    
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  20th  day  of  December,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  GERARD E. LYNCH, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          CHRISTINA REISS, 
10                                  Chief District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         UNITED STATES OF AMERICA, 
13    
14                 Appellee, 
15                                   
16                                  v.                               Nos. 14‐1976‐cr, 14‐2164‐cr 
17    
18         BRANDON LISI,   
19    
20                 Defendant‐Appellant.** 
21         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22          

     * Chief Judge Christina Reiss, of the United States District Court for the District of 
     Vermont, sitting by designation. 
     ** The Clerk of Court is directed to amend the official caption as set forth above. 
 1         FOR APPELLANT:                            BRUCE ROBERT BRYAN, Syracuse, NY. 
 2          
 3         FOR APPELLEE:                      ANNA M. SKOTKO (Michael D. 
 4                                            Lockard, on the brief), Assistant 
 5                                            United States Attorneys, for Joon H. 
 6                                            Kim, Acting United States Attorney 
 7                                            for the Southern District of New 
 8                                            York, New York, NY. 
 9                                             
10         Appeal from a judgment of the United States District Court for the 

11   Southern District of New York (Naomi Reice Buchwald, Judge).     

12         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

13   AND DECREED that the judgment of the District Court is AFFIRMED in part and 

14   the appeal is DISMISSED in part. 

15         Brandon Lisi appeals from a judgment of the District Court (Buchwald, J.) 

16   sentencing him principally to a term of 78 months’ imprisonment after denying 

17   his motion to vacate his guilty plea.    We assume the parties’ familiarity with the 

18   facts and record of the prior proceedings, to which we refer only as necessary to 

19   explain our decision to affirm in part and dismiss in part. 

20         We affirm the District Court’s holding that Lisi failed to raise a significant 

21   question as to “the voluntary and intelligent nature of [his] decision to plead 

22   guilty.”    United States v. Arteca, 411 F.3d 315, 320 (2d Cir. 2015).    The unsworn 

23   statement of David Touger, Esq., who replaced Randy Zelin, Esq. as Lisi’s counsel 



                                                2 
 1   after the guilty plea, fails to show that Zelin had an actual or per se conflict of 

 2   interest that rendered the guilty plea involuntary.    Even after the Government 

 3   stressed that Touger had not provided an affidavit to support his vague 

 4   allegations of conflict of interest, Touger failed to address the deficiency.   

 5   Second, our review of the record, including the Government’s explicit 

 6   representation prior to Lisi’s plea that its “commitment” to meet with Lisi’s 

 7   counsel in advance of any new charging decisions was not part of Lisi’s 

 8   agreement to plead guilty, persuades us that the Government’s expression of such 

 9   a commitment did not “induce” Lisi’s guilty plea.    Finally, we conclude that 

10   Zelin’s Sentencing Guidelines advice to Lisi was not incorrect, see U.S.S.G. 

11   § 2B1.1, cmt. n.3(E), and that in any event Lisi has not demonstrated that Zelin’s 

12   advice, even if inaccurate, affected his decision to plead guilty.1    Although the 

13   better practice may be to hold a hearing, the District Court acted within its 

14   discretion in denying Lisi’s motion to withdraw his guilty plea and his request for 

     1  Lisi also argues that he received ineffective assistance of counsel from Touger in 
     connection with the motion to withdraw his guilty plea, because Touger failed to submit 
     evidence that he was prejudiced by ineffective assistance on the part of Zelin.    But any 
     such claim would depend on the existence of such evidence, none of which appears in 
     the present record.    Accordingly, any such claim would have to be made by a petition 
     pursuant to 28 U.S.C. § 2255.    See Billy‐Eko v. United States, 8 F.3d 111, 114 (2d Cir. 
     1993) (holding that “ineffective assistance claims are appropriately brought in § 2255 
     petitions . . . because resolution of such claims often requires consideration of matters 
     outside the record on direct appeal”). 

                                                  3 
 1   an evidentiary hearing on the ground that “counsel’s contentions conflict with the 

 2   history of this case,” and were in part conclusory.    Special App’x 28; see id. at 26; 

 3   United States v. Gonzalez, 647 F.3d 41, 57 (2d Cir. 2011). 

 4          With respect to Lisi’s challenges to his sentence, we dismiss that portion of 

 5   his appeal as barred by a valid appellate waiver.    See United States v. Arevalo, 

 6   628 F.3d 93, 98 (2d Cir. 2010).    In his plea agreement, Lisi agreed in writing not to 

 7   challenge any term of imprisonment less than 97 months or any forfeiture or 

 8   restitution order of $7 million or less.    At his plea hearing, Lisi acknowledged 

 9   that he understood the terms of the plea agreement, including the appellate 

10   waiver.    Lisi’s term of imprisonment, amount of restitution, and amount of 

11   forfeiture are within the range that he agreed not to challenge on appeal.    As for 

12   Lisi’s argument that the appeal waiver is unenforceable, we review this 

13   unpreserved challenge for plain error, see United States v. Cook, 722 F.3d 477, 479 

14   (2d Cir. 2013), and conclude that none of the “very circumscribed” exceptions to 

15   the validity of an appeal waiver applies, see United States v. Gomez‐Perez, 215 

16   F.3d 315, 319 (2d Cir. 2000).     

17          We have considered Lisi’s remaining arguments and conclude that they are 

18   without merit.    For the foregoing reasons, the judgment of the District Court is 



                                                4 
1   AFFIRMED in part and the appeal is DISMISSED in part. 

2                                      FOR THE COURT: 
3                                      Catherine O’Hagan Wolfe, Clerk of Court 




                                          5